Name: Commission Regulation (EC) NoÃ 1808/2005 of 4 November 2005 opening an invitation to tender for the reduction in the duty on maize imported into Spain from third countries
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  tariff policy;  trade;  EU finance;  international trade;  trade policy;  Europe
 Date Published: nan

 5.11.2005 EN Official Journal of the European Union L 291/3 COMMISSION REGULATION (EC) No 1808/2005 of 4 November 2005 opening an invitation to tender for the reduction in the duty on maize imported into Spain from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 12(1) thereof, Whereas: (1) Pursuant to the Communitys international obligations in the context of the Uruguay Round of Multilateral Trade Negotiations (2), it is necessary to create the conditions to import a certain quantity of maize into Spain. (2) Commission Regulation (EC) No 1839/95 of 26 July 1995 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal (3), lays down the special additional detailed rules necessary for implementing the invitation to tender. (3) In view of the current market demand in Spain, an invitation to tender for the reduction in the duty on maize is appropriate. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1. An invitation to tender is hereby opened for the reduction in the import duty referred to in Article 10(2) of Regulation (EC) No 1784/2003 on maize to be imported into Spain. 2. Regulation (EC) No 1839/95 shall apply save as otherwise provided for in this Regulation. Article 2 The invitation to tender shall be open until 22 December 2005. During that period, weekly invitations shall be issued with quantities and closing dates as shown in the notice of invitation to tender. Article 3 Import licences issued under these invitations to tender shall be valid 50 days from the date they are issued within the meaning of Article 10(4) of Regulation (EC) No 1839/95. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 336, 23.12.1994, p. 22. (3) OJ L 177, 28.7.1995, p. 4. Regulation as last amended by Regulation (EC) No 1558/2005 (OJ L 249, 24.9.2005, p. 6).